This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2018 UT 11


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                              STATE OF UTAH,
                                 Appellee,
                                       v.
                             MICHAEL BINKS,
                               Appellant.

                              No. 20160235
                           Filed March 6, 2018

                            On Direct Appeal

                      Fourth District, Provo
                  The Honorable Claudia Laycock
                         No. 141401875

                                 Attorneys:
Sean D. Reyes, Att’y Gen., Karen A. Klucznik, Asst. Solic. Gen., Julia
               Thomas, Salt Lake City, for appellee
  Douglas J. Thompson, Margaret P. Lindsay, Provo, for appellant

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
 which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                  and JUSTICE PETERSEN joined.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 Michael Binks was convicted of possession of drugs and drug
paraphernalia. In this appeal he challenges the denial of his motion
to suppress the evidence that formed the basis for his conviction. We
affirm.
  ¶2 When officers stopped Binks’s vehicle, they had at least
reasonable suspicion to investigate two traffic violations and
possible drug possession. And when the officers approached the
vehicle they gained reasonable suspicion of another offense—driving
under the influence. The officers were entitled under Terry v. Ohio,
                            STATE v. BINKS
                        Opinion of the Court


392 U.S. 1 (1968), to detain Binks for a reasonable time while they
investigated these offenses. We affirm on that basis without reaching
the other two grounds asserted by the State for defending the
search—that police were justified in searching Binks based on the
warrant for the apartment Binks had just visited and that Binks was
within the vicinity of the residence covered by the search warrant
and thus a proper subject of the warrant under Bailey v. United States,
568 U.S. 186 (2013).
                                   I
  ¶3 On June 26, 2014, the Utah County Major Crimes Task Force
executed a search warrant on an apartment in American Fork, Utah.
Officers with the task force had obtained a warrant to search the
listed apartment for “narcotics, paraphernalia,” and “other items
associated with the use/distribution of controlled substances.” The
warrant also authorized police to search (1) any “person at the
location or attempting to leave the location at the time of warrant
service” and (2) “[a]ny vehicle parked at the location or attempting
to leave the location during the time of service.”
  ¶4 Shortly before 8:00 a.m. on June 26, Detective Phillip
Crawford began surveilling the apartment from a position in the
parking lot behind the apartment. Two other officers, Sergeant Jones
and Deputy Robinson, had set up surveillance a few blocks away.
Just before Detective Crawford could leave his vehicle and serve the
warrant, he saw two men arrive in a silver SUV. One or both men
then entered the apartment, stayed for two or three minutes, and left
in the SUV.
  ¶5 As the SUV left the premises, Detective Crawford radioed
orders to Sergeant Jones and Deputy Robinson to stop the car.
Detective Crawford also reported that the SUV had failed to signal
when exiting the parking lot. Crawford believed that the vehicle was
covered within the terms of the warrant, but noted the traffic
violation as “kind of a double safety.”
  ¶6 Immediately after radioing to Sergeant Jones and Deputy
Robinson, Detective Crawford and other officers served the warrant
on the apartment identified in the warrant. Detective Crawford
testified that the elapsed time between radioing a description of the
car and serving the warrant on the apartment was just “long enough
to walk . . . the distance from our vehicle to where the residence is.”


                                  2
                         Cite as: 2018 UT 11
                        Opinion of the Court

  ¶7 Sergeant Jones received the order from Detective Crawford
and almost immediately spotted the silver SUV. While tailing the
car, Jones saw the driver commit yet another traffic violation—
stopping beyond the painted line at a stop sign. The officers
activated their lights and stopped the car at 8:01 a.m.
  ¶8 When Deputy Robinson approached the vehicle, he noticed
that Michael Binks, the driver, had glossy and bloodshot eyes and
that the vehicle smelled of alcohol. The officer also noted that Binks
seemed “very nervous”—“actually shaking, he was that nervous.”
Deputy Robinson suspected that Binks was under the influence of
drugs or alcohol and promptly performed several field sobriety tests.
Binks passed those tests.
  ¶9 Deputy Robinson then returned to his patrol car and ran
Binks’s license, the passenger’s license, and the SUV’s license plate
number. Sergeant Jones stayed with Binks and checked for signs and
symptoms of drug use. The record checks were completed between
8:16 a.m. and 8:17 a.m.
  ¶10 While Sergeant Jones and Deputy Robinson questioned Binks,
Detective Crawford searched the apartment. The occupants of the
apartment confirmed that the two men who had visited the
apartment while police were surveilling had purchased $30 worth of
methamphetamine. The detective began trying to contact Sergeant
Jones, but reception was spotty.
  ¶11 Sergeant Jones testified that he received word from Detective
Crawford at 8:22 a.m. that Binks had bought methamphetamine.
Deputy Robinson immediately searched Binks and found a baggie
with half a gram of methamphetamine inside a pocket. The officers
arrested Binks, and he was charged with possession of a controlled
substance and possession of drug paraphernalia.
                                  II
  ¶12 Binks challenges all three of the State’s grounds for defending
the search at issue in this case. He says that the length of his
detention was too prolonged to be justified under Terry v. Ohio, 392
U.S. 1 (1968); that the search was not authorized by the terms of the
warrant; and that the scope of the warrant cannot be extended to
encompass him within the standard set forth in Bailey v. United
States, 568 U.S. 186 (2013).



                                  3
                            STATE v. BINKS
                         Opinion of the Court


  ¶13 We affirm on the first ground without reaching the other two.
We hold that Binks’s detention was valid under Terry because the
officers had at least reasonable suspicion of several separate
offenses—two traffic violations, driving under the influence, and
drug possession—and officers did not prolong the stop longer than
was reasonably necessary to investigate each offense.
  ¶14 Binks’s detention was reasonable under the standard set forth
in the Terry case. Terry authorizes a brief detention of a person by
police based on reasonable, articulable suspicion of criminal
wrongdoing. See Terry, 392 U.S. at 21; U.S. CONST. amend. IV. A Terry
stop survives Fourth Amendment scrutiny if it is (1) “lawful at its
inception” and (2) “otherwise executed in a reasonable manner.”
Illinois v. Caballes, 543 U.S. 405, 408 (2005).
  ¶15 Binks concedes that the stop was lawful at its inception
because an officer has reasonable suspicion to stop a vehicle after
observing a traffic violation. See Rodriguez v. United States, 135 S. Ct.
1609, 1614 (2015). He even seems to acknowledge that Deputy
Robinson acquired reasonable suspicion during the stop to
investigate him for driving under the influence. But he argues that
the stop became unreasonable when officers finished investigating
him for those offenses and continued to detain him while
investigating him for drug possession.
  ¶16 Binks contends that the officers’ testimony and radio logs
show that by 8:16 a.m. they had completed their sobriety tests and
had completed all their record checks on him. He argues then that
the officers should have issued him a citation or allowed him to
leave by 8:16 a.m. because they had concluded “the only mission
they [were] justified in pursuing, namely the traffic citation.”
  ¶17 But Binks’s argument ignores the fact that the officers had at
least reasonable suspicion to begin investigating another criminal
act—possession of a controlled substance. Minutes before Binks’s
detention, Detective Crawford saw him enter an apartment for
which police had a warrant to search for drug distribution. And,
consistent with a drug buy, Binks had stayed in the apartment for
only two or three minutes. Binks also had glossy and bloodshot eyes
when Deputy Robinson approached Binks’s vehicle. This arguably




                                   4
                        Cite as: 2018 UT 11
                        Opinion of the Court

gave officers probable cause to search Binks immediately;1 it
undoubtedly gave them reasonable suspicion to investigate the
matter further and to detain Binks in the process.
  ¶18 So when Sergeant Jones and Deputy Robinson had completed
the traffic stop and had determined that Binks was not under the
influence of alcohol—the point in time when Binks argues they
should have let him go—they were still entitled to continue their
investigation into drug possession. And this included trying to
deduce signs and symptoms of drug use as well as waiting for word
from Detective Crawford regarding the results of his search of the
apartment.
  ¶19 We affirm on these grounds. We conclude that officers
detained Binks “no longer than [was] necessary to effectuate the
purpose of the stop.” State v. Baker, 2010 UT 18, ¶ 17, 229 P.3d 650
(citation omitted). Detective Crawford relayed information to the
officers from his parallel investigation in a reasonable amount of
time, and Sergeant Jones and Deputy Robinson worked diligently to
wrap up their investigation into drug possession.
                                 III
  ¶20 Binks has raised important legal questions regarding the
proper scope of the warrant at issue under the standard set forth in
Bailey v. United States, 568 U.S. 186 (2013), and whether police were
justified in relying on the warrant to stop and search him. We do not
reach these questions, however, because we conclude that the
officers conducted a proper search under Terry v. Ohio, 392 U.S. 1
(1968).




_____________________________________________________________
 1 The State has argued only that the officers conducted a reasonable
Terry stop, so we do not decide whether these circumstances amount
to probable cause.

                                 5